

117 HR 5493 IH: Land Grant-Mercedes Traditional Use Recognition and Consultation Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5493IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Ms. Leger Fernandez (for herself, Ms. Stansbury, Ms. Lee of California, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for greater consultation between the Federal Government and the governing bodies and community users of land grant-mercedes in New Mexico, to provide for a process for recognition of the historic-traditional uses of land grant-mercedes, and for other purposes.1.Short titleThis Act may be cited as the Land Grant-Mercedes Traditional Use Recognition and Consultation Act.2.DefinitionsIn this Act:(1)Community userThe term community user means an heir (as defined under the laws of the State) of a qualified land grant-merced.(2)Governing bodyThe term governing body means the board of trustees authorized under State law with the control, care, and management of a qualified land grant-merced.(3)Historical-traditional useThe term historical-traditional use means, for a qualified land grant-merced, for noncommercial benefit—(A)the use of water;(B)religious or cultural use and protection;(C)gathering herbs;(D)gathering wood products;(E)gathering flora or botanical products;(F)grazing, to the extent that grazing has traditionally been carried out on the land, as determined by the Secretary concerned in consultation with the governing body of the affected land grant-merced;(G)hunting or fishing;(H)soil or rock gathering; and(I)any other traditional activity for noncommercial benefit that—(i)has a sustainable beneficial community use, as determined by the Secretary concerned in consultation with the governing body of the affected land grant-merced;(ii)supports the long-term cultural and socioeconomic integrity of the community, as determined by the Secretary concerned in consultation with the governing body of the affected land grant-merced; and(iii)is agreed to in writing by the Secretary concerned and the governing body of the qualified land grant-merced.(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)Qualified land grant-mercedThe term qualified land grant-merced means a community land grant issued under the laws or customs of the Government of Spain or Mexico that—(A)is recognized under New Mexico Statutes Chapter 49 (or a successor statute); and(B)has a historic or cultural record of use of lands under the jurisdiction of a Secretary concerned or their original or patented exterior boundaries are located adjacent to land under the jurisdiction of a Secretary concerned.(6)Secretary concernedThe term Secretary concerned means the relevant Secretary of the Department of Agriculture or the Department of the Interior, with respect to land under the jurisdiction of that Secretary.(7)StateThe term State means the State of New Mexico.3.Guidance on permit requirements for qualified land grant-mercedes(a)In generalIn accordance with all relevant laws, including subchapter II of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedure Act) and all applicable environmental laws, and not later than 2 years after the date of the enactment of this Act, the Secretary concerned, acting through the appropriate officials of the Department of Agriculture and Department of the Interior in the State, in consultation with the New Mexico Land Grant Council, the governing bodies of qualified land grant-mercedes, and Indian Tribes, shall issue the written guidance described in subsection (b).(b)Contents of guidance(1)In generalWritten guidance issued under subsection (a) shall include—(A)a description of the historical-traditional uses that—(i)a community user or a governing body of a qualified land grant-merced may conduct for noncommercial use on land under the jurisdiction of the Secretary concerned; and(ii)require a permit from the Secretary concerned;(B)administrative procedures for obtaining a permit under subparagraph (A);(C)subject to subsection (c), the fees required to obtain that permit; (D)the permissible use of motorized and nonmotorized vehicles and equipment by a community user or the governing body of a qualified land grant-merced for noncommercial historical-traditional use on land under the jurisdiction of the Secretary concerned;(E)the permissible use of mechanized vehicles or equipment by a community user or governing body of a qualified land grant-merced for historical-traditional use on land under the jurisdiction of the Secretary concerned; and(F)the permissible use of non-native material by a community user or the governing body of a qualified land grant-merced for any of the uses covered in paragraphs (2) and (3) on land under the jurisdiction of the Secretary concerned.(2)Routine maintenance and minor improvementsWritten guidance issued under subsection (a) shall address routine maintenance and minor improvements of infrastructure owned or used by a qualified land grant-merced on land under the jurisdiction of the Secretary concerned, including—(A)cleaning, repair, or replacement-in-kind of infrastructure;(B)maintenance and upkeep of a trail, road, cattle guard, culvert, or fence;(C)maintenance and upkeep of a monument or shrine;(D)maintenance and upkeep of a community cemetery;(E)maintenance and upkeep of a livestock well, water lines, water storage container, or water tank; and(F)any other routine maintenance or minor improvement associated with historical-traditional uses identified by any of the entities described in subsection (a) in the process of developing the guidance.(3)Major improvementsWritten guidance issued under subsection (a) may describe the process for managing major improvements of infrastructure owned or used by a qualified land grant-merced on land under the jurisdiction of the Secretary concerned, including—(A)construction or expansion of a community water or wastewater system;(B)construction or major repair of a livestock well, water lines, water storage container, or water tank;(C)construction or major repair of a monument or shrine;(D)installation of a cattle guard;(E)construction of a trail, road, or fence;(F)construction or expansion of a cemetery; and(G)any other major improvement associated with historical-traditional uses, as determined by the Secretaries concerned.(4)Notice and commentWritten guidance issued under subsection (a) shall set forth the policies and procedures for notice and comment on planning decisions, routine engagement, and major Federal actions that could impact historical-traditional uses of a qualified land grant merced, and methods of providing notice under subsection (a), including—(A)online public notice;(B)printed public notice;(C)mail, including certified mail, and email notifications to governing bodies through a listserv; and(D)mail, including certified mail, and email notifications to the Land Grant Council.(c)Fees for qualified land grant-MercedesWhere the Secretary concerned is authorized to consider the fiscal capacity of the applicant in determining whether to reduce or waive a fee for a permit for historical-traditional uses, the Secretary shall consider—(1)the socioeconomic conditions of community users; and(2)the annual operating budgets of governing bodies of qualified land grant-mercedes.4.Consideration of historical-traditional use in land management planningIn developing, maintaining, and revising land management plans pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) and section 6 of the National Forest Management Act (16 U.S.C. 1604), as applicable, the Secretary concerned shall, in accordance with applicable law, consider and, as appropriate, provide for and evaluate impacts to historical-traditional uses by qualified land grants-mercedes.5.SavingsNothing in this Act shall be construed—(1)to impact the State’s authority to regulate water rights, in conformance with all State and Federal laws and regulations;(2)to impact the State’s authority to regulate the management of game and fish, in conformance with all State and Federal laws and regulations;(3)to impact any valid existing rights or valid permitted uses, including grazing permits;(4)to create any implicit or explicit right to grazing on Federal lands; or(5)to alter or diminish any rights reserved for an Indian Tribe or members of an Indian Tribe by treaty or Federal law.